Citation Nr: 1026542	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  05-39 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for headaches.

2.  Entitlement to service connection for night tremors. 

3.  Entitlement to a rating in excess of 40 percent for a lumbar 
spine disability. 

4.  Entitlement to a rating in excess of 20 percent for a right 
ankle disability. 

5.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to September 
1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the Veteran's previously denied claim of entitlement to 
service connection for headaches, denied service connection for 
tremors of the right hand, claimed as night tremors, denied 
increased ratings for service-connected lumbar spine and right 
ankle disabilities, and denied the Veteran's claim of entitlement 
to a TDIU rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In a June 2009 statement, the Veteran disagreed with the RO's 
April 2009 denial of her application to reopen her previously 
denied claim of entitlement to service connection for headaches, 
her claim of entitlement to service connection for tremors of the 
right hand, claimed as night tremors, her claims for increased 
ratings for her service-connected lumbar spine and right ankle 
disabilities, and her claim of entitlement to a TDIU rating.  The 
Veteran has not been issued a statement of the case on these 
issues.  Where a notice of disagreement has been filed with 
regard to an issue, and a statement of the case has not been 
issued, the appropriate Board action is to remand the issue for 
issuance of a statement of the case.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  The Board emphasizes, however, that to obtain 
appellate review of an issue not currently in appellate status, a 
perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2009).

The Veteran submitted two packages of medical evidence directly 
to the Board in June 2010.  That evidence has been associated 
with the claims file and must be reviewed in conjunction with 
this remand.

Accordingly, the case is REMANDED for the following action:

Review the file, including medical evidence 
submitted directly to the Board, and 
furnish to the Veteran a statement of the 
case on her application to reopen her 
previously denied claim of entitlement to 
service connection for headaches, her claim 
of entitlement to service connection for 
tremors of the right hand, claimed as night 
tremors, her claims for increased ratings 
for her service-connected lumbar spine and 
right ankle disabilities, and her claim of 
entitlement to a TDIU rating, along with a 
VA Form 9, and afford her the appropriate 
opportunity to submit a substantive appeal 
perfecting an appeal on those issues. 

The Veteran is hereby reminded that to 
obtain appellate review of these 
issues, a timely appeal must be 
perfected.

The case should then be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of the 
Veteran's claims.  The Veteran need take no action unless 
otherwise notified, but she may submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Bethany L. Buck
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


